                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MATTHEW J. PETRAKIS,                                     )
 #B19052,                                                 )
                                                          )
                   Plaintiff,                             )
                                                          )
 vs.                                                      )   Case No. 19−cv–00579−NJR
                                                          )
 SCOTT THOMPSON,                                          )
 CHRISTINE BROWN, and                                     )
 JOHN BALDWIN,                                            )
                                                          )
                   Defendants.                            )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Matthew Petrakis, an inmate of the Illinois Department of Corrections (“IDOC”), who is

currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings this civil rights action

pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act, 42 U.S.C. §§ 12101-213 (“ADA”), and

the Rehabilitation Act, 29 U.S.C §§ 794-94e (“RA”). Plaintiff claims that Defendants are denying him

adequate accommodation under the ADA and RA and are also deliberately indifferent to his serious medical

needs. According to Plaintiff, because of hearing loss, he is unable to hear the facility’s intercom system

alerting inmates to meals, gym, yard, and dayroom periods. Because he cannot hear the intercom, Plaintiff

has repeatedly missed meals. His hearing loss also causes sever dizziness and difficulties with his balance.

He continues to be housed in an upper gallery, however, and he has been denied a low bunk permit, which

increases his risk of falling and injury.

        Following an initial screening of the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff was

allowed to proceed on the following claims:

        Count 1:          Americans with Disabilities Act and Rehabilitation Act claim against
                          Baldwin, Brown, and Thompson for failing to accommodate Plaintiff’s
                          hearing loss which has caused him to miss meals.




                                                      1
         Count 2:           Eighth Amendment claim against Baldwin, Brown, and Thompson for
                            exhibiting deliberate indifference to Plaintiff’s serious medical needs
                            regarding his hearing loss and inability to hear meal calls.

         Before Defendants filed an answer or otherwise responded to his Complaint, Plaintiff filed a Motion

for Leave to File an Amended Complaint. (Doc. 20). Federal Rule of Civil Procedure 15(a)(1) states that

“[a] party may amend its pleading once as a matter of course within: (A) 21 days after serving it, or (B) if

the pleading is one to which a responsive pleading is required, 21 days after service of a responsive

pleading[.]” Plaintiff’s motion is timely and complies with Federal Rule of Civil Procedure 15(a)(1).

Nonetheless, the First Amended Complaint is still subject to review under 28 U.S.C. § 1915A.1

Accordingly, prior to granting leave to amend, the Court will screen the First Amended Complaint in

accordance with this statute.

         In his First Amended Complaint, Plaintiff brings identical claims against Defendants Thompson,

Baldwin, and Brown. He also attaches additional exhibits and seeks to add an Eighth Amendment claim

against an additional defendant, Dr. Percy Myers. The Court classifies the additional Eighth Amendment

claim as follows:

         Count 3:           Eighth Amendment claim against Dr. Myers for exhibiting deliberate
                            indifference to Plaintiff’s serious medical needs regarding his hearing loss
                            which has resulted in vertigo and dizziness by refusing to issue him a low
                            bunk permit and lower gallery designation.

         For the reasons articulated in the original Merit Review Order (Doc. 7), Plaintiff’s claims against

Defendants Thompson, Baldwin, and Brown, previously designated as Counts 1 and 2 (Doc. 7, p. 4), survive

preliminary review. Plaintiff’s allegations as to Dr. Myers, pertaining to his alleged refusal to issue a low

bunk permit and lower gallery designation, are sufficient to state an Eighth Amendment deliberate

indifference claim. Accordingly, Count 3, as designated in this Order, also survives preliminary review.

                                                      DISPOSITION

         Pursuant to Rule 15, and after review of the First Amended Complaint pursuant to 28 U.S.C.



1
 Pursuant to Section 1915A, any portion of the First Amended Complaint that is legally frivolous or malicious, fails to state
a claim for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                                             2
§ 1915A, the Court GRANTS Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 20).

Counts 1 and 2 will proceed as to Baldwin, Brown, and Thompson, and Count 3 will proceed as to Myers.

        The Clerk of Court is DIRECTED to file the First Amended Complaint and to add Dr. Percy

Myers to the docket as a defendant.

        Further, the Clerk of Court shall prepare for Myers: (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the First Amended Complaint, Motion for Temporary

Restraining Order and/or Preliminary Injunction (Doc. 5), the original Merit Review Order (Doc. 7), and

this Memorandum and Order to his place of employment as identified by Plaintiff.

        Defendants Thompson, Baldwin, Brown, and Myers are ORDERED to timely file an appropriate

responsive pleading to the First Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C.

§ 1997e(g).

        Pursuant to Administrative Order No. 244, Defendants should respond to the issues stated in the

original Merit Review Order (Doc. 7) and in this Merit Review Order. Defendants are ADVISED that the

Court does not accept piecemeal answers.

        IT IS SO ORDERED.

        DATED: July 2, 2019


                                                         _s/ Nancy J. Rosenstengel____
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge




                                                    3
